Name: Commission Implementing Regulation (EU) NoÃ 428/2013 of 8Ã May 2013 amending Regulation (EC) NoÃ 1033/2006 as regards the ICAO provisions referred to in Article 3(1) and repealing Regulation (EU) NoÃ 929/2010 Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: air and space transport;  international law;  United Nations;  transport policy
 Date Published: nan

 9.5.2013 EN Official Journal of the European Union L 127/23 COMMISSION IMPLEMENTING REGULATION (EU) No 428/2013 of 8 May 2013 amending Regulation (EC) No 1033/2006 as regards the ICAO provisions referred to in Article 3(1) and repealing Regulation (EU) No 929/2010 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (the interoperability Regulation) (1), and in particular Article 3(5) thereof, Whereas: (1) The Annex to Commission Regulation (EC) No 1033/2006 of 4 July 2006 laying down the requirements on procedures for flight plans in the pre-flight phase for the single European sky (2) refers to various provisions applying to the submission, acceptance and distribution of flight plans, as well as to changes to key items in a flight plan in the pre-flight phase, which are laid down by the International Civil Aviation Organisation (hereinafter ICAO). Since the adoption of Regulation (EC) No 1033/2006 and Commission Regulation (EU) No 929/2010 of 18 October 2010 amending Regulation (EC) No 1033/2006 as regards the ICAO provisions referred to in Article 3(1) (3) those provisions have been amended by ICAO. (2) The references in Regulation (EC) No 1033/2006 should be updated in order to meet the international legal obligations of Member States and ensure coherence with the international regulatory framework. (3) Final ICAO provisions on flight plan 2012 were approved and were to be applied from 15 November 2012. As a result, this Regulation should apply from 15 November 2012. As the publication of said ICAO provisions occurred only on 30 December 2012, they could not be referenced in time before 15 November 2012. Therefore this Regulation should apply retroactively. (4) Regulation (EC) No 1033/2006 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, HAS ADOPTED THIS REGULATION: Article 1 The text of the Annex to Regulation (EC) No 1033/2006 is replaced by the following: ICAO provisions referred to in Article 3(1) 1. Chapter 3, Section 3.3 (Flight plans) of ICAO Annex 2  Rules of the Air (10th edition of July 2005 including all amendments up to No 42). 2. Chapter 4, Section 4.4 (Flight plans) and Chapter 11, Paragraph 11.4.2.2 (Movement messages) of ICAO PANS-ATM Doc. 4444 (15th edition of 2007 including all amendments up to No 4). 3. Chapter 2 (Flight plans) and Chapter 6, Paragraph 6.12.3 (Boundary estimates) of Regional Supplementary Procedures, Doc. 7030, European (EUR) Regional Supplementary Procedures (5th edition of 2008 including all amendments up to No 7).. Article 2 Regulation (EU) No 929/2010 is repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 15 November 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 96, 31.3.2004, p. 26. (2) OJ L 186, 7.7.2006, p. 46. (3) OJ L 273, 19.10.2010, p. 4.